DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP08335709 – IDS) in view of Pieschel et al. (WO2016/045722).
Kato et al. disclose a semiconductor device (e.g. figs 1-11) that forms a rectifier circuit (e.g. figs. 18, 21, 24 etc.), the semiconductor device comprising: a substrate including, on a main surface of the substrate, an input section to which AC power (e.g. 2101 fig. 21) is input from outside, a ground connection section (fig. 21 or see fig. 29: 2901) that is connected to a ground formed outside, an output section that outputs rectified DC power to outside, and a semiconductor layer; a first Schottky diode that is formed in a first region of the semiconductor layer (fig. 21 first leg of 
However, Kato et al. do not disclose a third Schottky diode that is formed in a third region of the semiconductor layer, with a cathode electrode being connected to the output section and an anode electrode being connected to the ground connection section.
Pieschel et al. disclose, figure 9, a diode D5 that is preferably a particularly fast-switching diode, preferably a Schottky diode. Diode D5 is connected between ground terminal (i.e. the negative low bus) and an output terminal (i.e. the positive high bus) in order to form a rectifier module for rectifying an AC input voltage and providing a rectified DC output voltage.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kato et al. to include a Schottky diode with a cathode electrode being connected to an output section (upper positive bus) and an anode electrode being connected to the ground connection section .

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0294364 Pak et al. disclose a schottky diode and integrated circuit; US 2016/0315478 Chen discloses a RF to DC rectifying circuit; US 2013/0242627 Bedell et al. disclose a diode multiplier circuit; US 2009/0067208 Martin et al. disclose a rectifier converter circuit; US 10,193,462 Leong discloses a power converter with rectifying bridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                      2/26/2022